DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16383891 filed on October 12th, 2020 in which claims 1-2, 5, 7 and 9-15 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 04/15/2019 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


7.	Claims 1-2, 5, 7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haruta et al. (JP Pub. Nº S54-56847), in view of Tredwell et al. (US Pub. Nº 2007/0077511).

8.	Regarding independent claim 1: Haruta et al. disclosed a method of laser-based droplet jetting, comprising coating a substantially uniform layer of a viscous ink (Fig. 4, reference 6) on a mesh-like transport screen (Fig. 4, reference 3), said ink being retained within spaces of the mesh-like transport screen (Fig. 4, reference 6), conveying the ink-coated mesh-like transport screen to a working area, and, with the ink-coated mesh-like transport screen positioned within the working area (Fig. 5, see the arrows as evidence of the transport of the mesh-like transport screen relatively to a working area (position of a recording device 8)) heating the ink within the spaces of the mesh-like transport screen with a laser beam (Fig. 4, reference 5), said heating creating micro-vapor bubbles within the spaces of the mesh- like transport screen thereby causing ink droplets to be jetted from the spaces of the mesh-like transport screen ([0045], lines 2-6; also see Fig. 5 which shows the ink in the mesh-like screen 3 ejected onto a recording medium 4 by the action of heat caused by laser beam 5).
 	Haruta et al. are silent about heating the ink within the spaces of the mesh-like transport screen with a laser beam through a transparent substrate disposed over said working area.
 	Tredwell et al. disclosed a method of laser-based droplet jetting, comprising heating a thermoresist layer ([0049], line 5; also see Fig. 4, reference 38) with a laser beam ([0049], line 1; also see Fig. 4, reference 26) through a transparent substrate disposed over said working area ([0053], lines 1-2; also see Fig. 4, reference 34), to transfer a portion of the thermoresist layer (Fig. 4, reference 44) onto a substrate (Fig. 4, reference 18).


9.	Regarding claim 2: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 1, further comprising forming a structure (Haruta et al. Fig. 5, the pattern formed by the ejected droplets 6) on a receiving substrate (Haruta et al. Fig. 5, reference 4) arranged near the working area by jetting the ink droplets in an aggregation across a gap from the mesh-like transport screen to the receiving substrate (Haruta et al. Fig. 4, the gap between the screen 3 and the substrate 4) and displacing the mesh-like transport screen and the laser beam relative to one another at times between the jetting of the droplets (Haruta et al. Fig. 5, see the arrows as evidence of the transport of the mesh-like transport screen relatively to a working area (position of a recording device 8)); or by jetting those of the ink droplets that will not contribute to the structure from the mesh-like transport screen and subsequently directly printing remaining ones of the ink droplets onto the receiving substrate while the receiving substrate is in contact with the mesh-like transport screen.

10.	Regarding claim 5: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 1, wherein within the working area, the laser beam is made incident upon the ink disposed within the spaces of the mesh-like transport screen, or the laser beam is made incident upon an area adjacent to the ink disposed within the spaces of the mesh-like transport screen (Haruta et al. Fig. 4 shows the laser beam 5 incident upon the ink disposed within the spaces of the mesh-like transport screen 3 and an area adjacent to the ink disposed within the spaces of the mesh-like transport screen).

11.	Regarding claim 7: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 1, further comprising maintaining the mesh-like transport screen under lateral strain while the laser beam is used to heat the ink within the spaces of the mesh-like transport screen (Haruta et al. Fig. 4 shows the mesh-like transport screen under lateral strain (as evidenced by the perfectly flat shape of the transport screen) by support (not shown)).

12.	Regarding claim 9: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 1, wherein the substantially uniform layer of viscous ink is coated on the mesh-like transport screen in an ink application area in which ink is injected into the spaces of the mesh-like transport screen from a top portion of the mesh- like transport screen (Haruta et al. [0002], lines 101-103; the coating method) and excess portions of the ink are removed from a bottom portion of the mesh-like transport screen (Haruta et al. Figs. 4 and 5 show a perfectly filled ink inside the pores of the mesh-like transport screen 3, evidence that any excess portions of ink are removed from the mesh-like transport screen).

13.	Regarding claim 11: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 1, wherein the substantially uniform layer of viscous ink is coated on the mesh-like transport screen in an ink application area in which the mesh-like transport screen is transported through an ink reservoir (Haruta et al. [0002], lines 101-103; the dipping method) and excess ink is removed by a squeegee arrangement located at an exit of the ink reservoir (Haruta et al. Figs. 4 and 5 show a perfectly filled ink inside the pores of the mesh-like transport screen 3, evidence that any excess portions of ink are removed from the mesh-like transport screen).


 	Haruta et al. are silent about further comprising arranging the transparent substrate on a top surface of the mesh-like transport screen after the spaces of the mesh-like transport screen are filled with ink.
 	Tredwell et al. disclosed arranging a transparent substrate ([0053], lines 1-2; also see Fig. 4, reference 34) on a top surface of a thermoresistive layer (ink) ([0049], line 5; also see Fig. 4, reference 38) prior to heating by a laser beam ([0049], line 5; also see Fig. 4, reference 38) to form a pattern (Fig. 4, reference 44) onto a medium (Fig. 4, reference 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of (Fig. 4, reference 18) with those of Tredwell et al. by providing a transparent substrate on a top surface of the mesh-like transport screen of Haruta et al. in order to support the structural integrity during the light-to-heat-induced transfer as disclosed by Tredwell et al. in paragraph [0053].

15.	Regarding claim 13: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 12, wherein prior to arranging the transparent substrate on the top surface of the mesh-like transport screen, a heat absorbing layer is coated on a bottom surface of the transparent substrate (Tredwell et al. [0045], line 3; also see Fig. 4, reference 36).

16.	Regarding claim 14: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 12, wherein prior to arranging the transparent substrate on the top surface of the mesh-like transport screen, a heat absorbing layer is introduced between a bottom surface of the transparent substrate and the mesh-like transport screen (Tredwell et al. [0045], line 3; also see Fig. 4, reference 36).

.

Allowable Subject Matter
18.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853